FOR PUBLICATION

              JUDICIAL COUNCIL
             OF THE NINTH CIRCUIT



 IN RE COMPLAINT OF                       No. 11-90099
 JUDICIAL MISCONDUCT                        ORDER


                     Filed May 6, 2013


                          ORDER

KOZINSKI, Chief Judge:

    Complainant, a pro se litigant who suffers from a
communications disability, alleges that a district judge
discriminated against him by refusing to allow complainant’s
caretaker to act as his “authorized representative” and
“address the court in his behalf.” In asking that his caretaker
be allowed to represent him, rather than simply transmit his
statements to the court, complainant sought more than a
“reasonable accommodation” for his disability. He requested
that the caretaker provide a service that may be performed
only by a licensed attorney, which his caretaker was not. See
28 U.S.C. § 1654. The district judge’s denial of such a
request was entirely proper.

   In any event, complainant was never required to speak in
court without assistance: The district judge ruled that
complainant’s case could be decided on the pleadings and
removed it from the motion calendar. Even when all parties
2      IN RE COMPLAINT OF JUDICIAL MISCONDUCT

are represented by counsel, this is not uncommon, if the judge
believes that resolution of the case would not be aided by oral
argument. The Court of Appeals affirmed the district judge,
also without oral argument, which confirms that the district
judge was reasonable in deciding the case on the pleadings
alone.

     Complainant also alleges that the district judge refused
his accommodation request as retaliation for the fact that
complainant filed a motion to recuse. In a supplemental
filing, he further alleges that the judge tried to obstruct this
misconduct complaint by dismissing his underlying civil case
on the merits. As we have frequently held, adverse rulings,
standing alone, are not proof of misconduct. See In re
Complaint of Judicial Misconduct, 583 F.3d 598, 598
(9th Cir. 2009). Because complainant offers no other support
for these allegations, these charges must be dismissed.
See 28 U.S.C. § 352(b)(1)(A)(iii); Judicial-Conduct Rule
11(c)(1)(D).

    Complainant argues that the judge should have denied his
accommodation request confidentially, rather than
transmitting the order to the opposing parties. But it was
entirely proper for the judge to notify the other litigants that
complainant had communicated with the court without
notifying the opposing parties in the case. See United States
v. Thompson, 827 F.2d 1254, 1258–59 (9th Cir. 1987) (noting
that ex parte proceedings are “anathema in our system of
justice” absent “compelling justification”). Contrary to
complainant’s allegation, the judge’s order contained no
highly personal information about complainant or the nature
of his disability. It states in its entirety as follows:
       IN RE COMPLAINT OF JUDICIAL MISCONDUCT                 3

           [P]laintiff lodged an Ex Parte Application
       for Reasonable Accommodation Request and
       Request for the Ex Parte Application to be
       filed under seal.

           After review and consideration by the
       Court, plaintiff’s application to file documents
       under seal is denied. The Court also denies
       plaintiff’s request to have [his caretaker] act
       as plaintiff’s authorized representative and
       speak for him in Court.

    Complainant also alleges that the judge “abused his
power” by forcing him to resubmit his accommodation
request unnecessarily. Requiring a party to communicate
with the court by way of a properly filed motion is not an
abuse of power. Complainant further alleges that the district
judge “maliciously ordered” that his “very private, medical
related documents” be posted on PACER. There is no
evidence that the district judge “ordered” the clerk’s office to
post these exhibits, much less that the judge did so with an
improper motive. See 28 U.S.C.§ 352(b)(1)(A)(iii); Judicial-
Conduct Rule 11(c)(1)(D). The temporary posting appears to
have been a mistake, for which the clerk of court sent a
gracious letter of explanation and apology. The clerk also
removed these documents from PACER immediately after
complainant notified the court that they were publicly
available. Mistakes by staff are not judicial misconduct. See
Judicial-Conduct Rule 4; see also In re Complaint of Judicial
Misconduct, 630 F.3d 1262, 1263 (9th Cir. Jud. Council
2011).

   Finally, complainant argues that the judge engaged in a
“pattern and practice” of denying disability accommodations,
4      IN RE COMPLAINT OF JUDICIAL MISCONDUCT

and points to an incident that occurred more than fifteen years
ago when the judge sat on a state court. But, as explained
above, the denial of complainant’s accommodation request in
district court was not unjustified and thus doesn’t amount to
discrimination. Thus, there can be no pattern, regardless of
what happened in state court. And, as we have previously
held, it would be improper “to sanction a judge for conduct
preceding confirmation” to the federal bench. See In re
Complaint of Judicial Misconduct, 570 F.3d 1144, 1144 (9th
Cir. 2009).

    DISMISSED.